Title: To James Madison from an Unidentified Correspondent, 8 November 1810
From: 
To: Madison, James


Sir
New York 8h. November 1810
A meeting of the merchants of this city is now called to solicit advice, respecting the effect of your late Proclamation.
Permit a stranger, but a friend to your administration to offer a few reasons, the effect of his experience, why your advice should be explicit.
When the late law establishing a non-intercourse was about to go into effect, all those who respected the edicts of their country and esteemed the administration then in power withheld their orders, and relinquished the advantages of their trade; at the same time, to the writers knowledge, english agents, and persons politically adverse to the existing administration, either placing reliance on the mildness or weakness of our government, gave directions to their factors, to ship as long as american vessels could be found to bring out their shipments. Their importations were immense, which, by an ill judged lenity, after they had arrived in complete defiance of the law, were released to them; and thus aliens & disrespectful citizens, were permitted to make immense sums, while he who respected the laws had spent an unprofitable season, or perhaps had sustained a loss.
This, sir, was too mortifying, and by weakning the reliance of even the friends of the administration, was calculated to make future laws disrespected by all.
You will therefore, Sir, see the propriety of making such explanations, as will place all on an equal footing, will assure all persons that the government will itself hereafter respect its own laws, and will consequently leave the transgressor without excuse. From a sincere
Friend of the present Administration
